DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  

Claim 1, line 3 states “which integrating with”, should say “which is integrated with”.  Appropriate correction is required.

	Claim 2, lines 5-6 recites: “neutralizing agent selected from a list including. . ..or. . . ”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of neutralizing agents.  The examiner interprets the phrase being a Markush language, i.e., the neutralizing agents are selected from the group consisting of…and combination of any two or more therefore”. Clarification is requested.
	
	Claim 3, lines 4-6 recites: “neutralizing agent selected from a list including. . ..or. . . ”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of neutralizing agents.  The examiner interprets the phrase being a Markush language, i.e., the neutralizing agents are selected from the group consisting of…and combination of any two or more therefore”. Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “The local contamination neutralizing device” should be amended to “A local contamination neutralizing device”. 

	Claim 1, line 3 “integrating with” is unclear because the hose should contain or carry the mixture, but it is unclear how it would integrate with the liquid.

	Claim 1, line 5, “compressed gas” should be changed to “pressurized gas”.

	Claim 2, “the device” lacks antecedent basis.  The term should be changed to “local contamination neutralization device”.

	Claim 2, line 5 says “a/k/a”, which is unclear and indefinite.
	Claim 2, line 6 says “any other elevated pH dry weak basic substance”, which is unclear by what is “elevated”.

	Claim 1, line 9 says “can be swept up” is unclear and also does not recite any structure.

	Claim 2 is a device-type claim, but the claim does not contain any structural features.

	Claim 2, line 8 “the remnants” lacks antecedent basis.

	Claim 3 is a device-type claim, but the claim does not contain any structural features.

	Claim 3, line “the device” should be amended to local contamination neutralizing device”.

	Claim 3, line 8 says “can be swept up” is unclear and also does not recite any structure.

	Claim 3, line 8 “the remnants” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart (US Pat.: 2106043).
Urquhart describes an apparatus (title) that includes the structure shown in Figures 1, 2, 3 and 4.  The apparatus can comprise a chamber (Fig. 1, 11) that is fed with pressured gas (col. 1, lines 54-55) and water (see Fig. 1 into 5).  The vessel is capable of holding a neutralizing agent.  This meets the feature of “a vessel which is charged with a neutralizing agent and a pressured gas”. Connected to this vessel is a passageway 15 (Fig. 1, 15) where one side is attached to the vessel (see Fig. 1) that feeds part of the liquid and gases through it.  This can be considered the “hose” of Claim 1 and meets the feature that the hose is “integrated with said pressurized gas and neutralizing agent mixture”.
	Attached to that pipeline is a nozzle, 16 (see Fig. 1).  This can be considered the “second end of said hose” of Claim 1, which is used to “expel said compressed gas” and capable of expelling the gas and a neutralizing agent to a contaminant for remediation and neutralization of said contaminant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same device is capable of performing the same steps. 

	As to Claims 2 and 3, based on the structure of the device in Urquhart, the device would be effective to perform the same functions described in this claim.
	As to the feature “can be swept up and placed in a waste container”, although this feature is optional, this is a method feature since there are no structural features described by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 11, 2022